Citation Nr: 0031022	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  94-31 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right tentorial 
meningioma as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1951 to October 
1954.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied a claim of entitlement 
to service connection for right tentorial meningioma as a 
result of exposure to ionizing radiation.  This claim returns 
to the Board following remand in July 1999.
 
The veteran requested a hearing before the Board by 
videoconference.  A videoconference hearing was conducted by 
the undersigned Board member, sitting in Washington, D.C., 
with the veteran testifying from Louisville, Kentucky, in 
April 1999.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The preponderance of the medical opinion is against a 
determination that it is at least as likely as not that the 
veteran's right tentorial meningioma resulted from exposure 
to ionizing radiation.


CONCLUSION OF LAW

A right tentorial meningioma was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and was not due to exposure to radiation 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309, 3.311 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the right tentorial meningioma for 
which he is being treated was incurred as a result of his 
exposure to radiation during service.  The evidence confirms 
that the veteran was exposed to ionizing radiation during 
Operation CASTLE.  The Defense Nuclear Agency estimated that 
the veteran was exposed to 3.7 rem of external gamma 
radiation (upper boundary of estimate 5.7 rem), with a 
committed dose to the brain stem of 0.15 rem.  The veteran, 
because of his participation in Operation Castel, is known to 
have participated in a radiation-risk activity.

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, which applies to all pending claims for benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law provides that VA must make 
reasonable efforts to assist a claimant in obtaining the 
evidence necessary to substantiate the veteran's claim, must 
arrange for medical opinion in certain circumstances, and 
must notify the veteran of efforts to obtain evidence and 
what evidence has been obtained.  In this case, VA has 
complied with all requirements of the new law.  In 
particular, the Board notes that all records identified by 
the veteran have been obtained, and several medical opinions 
were submitted or obtained.  Moreover, as noted below, the 
veteran has been notified of the evidence required and the 
evidence obtained, and has been afforded opportunity to 
review and respond to all evidence, including the final 
opinion of record, obtained in June 2000.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  If a 
chronic disorder such as a malignant tumor is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection for a cancer which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd. 120 F.3d. 1239 (Fed. Cir. 1997); 
see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

First, there are 15 types of cancer which will be 
presumptively service-connected, if a veteran participated in 
a radiation-risk activity, as this veteran did.  See 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  With respect to 
the 15 types of cancer which may be presumed to have been due 
to radiation exposure, cancer of the brain, or meningioma, is 
not among the listed diseases.  Accordingly, the Board finds 
that the presumption contained in 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d) is not applicable in this case.

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
regulation states that, if the veteran has one of the 
radiogenic diseases, the case will be referred to the Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  

Third, direct service connection may be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Regarding the second method by which a disease may be shown 
to have been due to radiation exposure in service, the Board 
notes that cancer is listed as a "radiogenic disease" under 
38 C.F.R. § 3.311.  Accordingly, the RO referred the claim 
for a radiation dose estimate and an opinion with respect to 
the likelihood that the cirrhosis or liver cancer resulted 
from the veteran's radiation exposure.

A letter from the Defense Nuclear Agency, dated in March 
1996, as discussed above, shows that the four film badges 
issued to the veteran, together with exposure information for 
the ship to which he was assigned, resulted in an estimated 
ionizing radiation dose of 3.7 rem, with an upper boundary 
exposure estimate of 5.7 rem, for his participation in 
Operation CASTLE, from March 25, 1954 to October 1954, when 
he was detached from the ship to which he had been assigned.  
The Board notes in particular that the Defense Nuclear Agency 
commented on damage to one of the veteran's film badges, and 
discussed how the damage to that badge was taken into account 
in preparing the dose estimate.

In November 1994, prior to the preparation of this dose 
estimate by the Defense Nuclear Agency, the Chief of the 
Neurology Service at the VA Medical Center provided the Chief 
of the Medial Administrative Service an opinion regarding the 
relationship between the veteran's exposure to ionizing 
radiation and his brain cancer, concluding that, more likely 
than not, the tumor was related to the veteran's radiation 
exposure in service. 

After the Defense Nuclear Agency dose estimate was provided, 
an opinion from the Chief Public Health and Environmental 
Hazards Officer concerning the relationship between the 
veteran's disabilities and exposure to radiation in service 
contains the following information:

1.  This is in response to your memorandum dated 
December 4, 1996.

2.  The Defense Nuclear Agency estimates the 
veteran was exposed to the following doses of 
ionizing radiation during military service: 
external neutron 0.000 rem; external gamma, 3.7 
with an upper bound of 5.7 rem; internal committed 
dose equivalent to the brain stem - less than 0.15 
rem.

3.  The CIRRPC (Committee on Interagency Radiation 
Research and Policy Coordination) Science Panel 
Report Number 6, 1988, does not provide screening 
doses for tumors of the brain or central nervous 
system.  . . . Most studies show no excess risk or 
a nonstatistically significant increased risk for 
brain tumors especially when the dose is less than 
100 rads (Mettler and Upton, Medical Effects of 
Ionizing Radiation, 2nd edition, 1995, page 122).

4.  In light of the above, in our opinion it is 
unlikely that the veteran's meningioma can be 
attributed to exposure to ionizing radiation in 
service.

The Board notes that, although this opinion carries a date 
stamp of "January 14, 1996," it is apparent from the 
content of the letter that the opinion was actually provided 
in January 1997, not January 1996.  The Under Secretary for 
Benefits concluded, in January 1997, that scientific medical 
evidence did not support the conclusion that it was at least 
as likely as not that the veteran's disease resulted from 
radiation exposure during service.

At his March 1998 personal hearing, the veteran testified 
that he might have been exposed to more radiation than his 
film badges showed, because some of the film badges got wet.  
In his testimony before the Board in April 1999, the veteran 
again testified about damage to his film badges.

Subsequent to the Chief Public Health and Environmental 
Hazards Officer's opinion, which was unfavorable, another 
medical opinion, dated in August 1998, was submitted.  That 
medical opinion, provided by K.J. Paris, M.D., stated, "I 
feel that this patient is definitely experiencing problems 
related to his exposure to radiation.  It is long known that 
meningiomas and other neoplastic processes are triggered by 
low dose exposure to radiation therapy as well as late 
appearing bone marrow dyscrasias."

The Board noted, in its July 1999 remand, that the 
significance of the August 1998 opinion was not clear, as the 
opinion did not reflect whether the physician had reviewed 
the dose estimate of the Defense Nuclear Agency.  On remand, 
voluminous records of the veteran's treatment for meningioma 
were obtained, but the significance of these records, as well 
as of the August 1998 opinion, remained unclear.  

The Board requested that the Armed Forces Institute of 
Pathology (AFIP) review the pathology specimens obtained in 
the course of the veteran's care, and the veteran and his 
representative were informed of this request in April 2000.  
AFIP returned an opinion to the Board in June 2000.  In late 
July 2000, the veteran and his representative were provided a 
copy of this opinion and afforded 60 days in which to 
respond.  As that 60-day period has expired, the issue is 
again before the Board for appellate review.

The June 2000 AFIP opinion reflects that AFIP reviewed 17 
stained microscopic sections.  The tissues obtained from the 
veteran's tumor confirmed a meningioma, syncytial type.  The 
AFIP pathology reviewer briefly summarized the veteran's age 
and his exposure to radiation of 3.7 to 5.7 rems, as 
estimated by the Defense Nuclear Agency (DNA).  While the 
AFIP reviewed did not specifically address the veteran's 
contention that the dose estimate was incorrect because of 
damage to a film badge, the AFIP report noted the upper 
boundary of the estimate, which included DNA's calculation of 
the effect of the damaged badge.  

The AFIP reviewer discussed statistical occurrence patterns 
and differences in pathology patterns of spontaneously-
occurring meningiomas (SOM) and post-irradiation meningiomas 
(PIM).  The pathologist noted that there were no specific or 
pathognomonic features that would absolutely distinguish low-
dose PIMs from SOMs.  The pathologist discussed current 
medical literature, which discloses that the cutoff value of 
a dose of radiation that increases the probability of PIM is 
10 rems.  The pathologist concluded, based on the veteran's 
radiation exposure and the fact that he had a single 
meningioma with no atypical histologic features, that the 
findings in the veteran's case were most consistent with a 
SOM.

The AFIP opinion that the veteran's meningioma is most 
consistent with a spontaneously-occurring meningioma (SOM) 
rather than a post-irradiation meningioma (PIM) is the most 
persuasive evidence of record.  In particular, the AFIP 
opinion addresses in detail the facts known in the veteran's 
case, the current relevant medical literature, and sets out 
in detail the reasons for the conclusions that it is less 
likely that the veteran's meningioma is a result of his 
exposure to radiation than it is that the veteran's 
meningioma occurred spontaneously. 

The Board notes in particular that the November 1994 VA 
opinion which was favorable to the veteran was not based on 
the veteran's estimated exposure to radiation, as the dose 
estimate was not available until 1996.  The AFIP opinion, in 
contrast, considered this information.  The August 1998 
opinion favorable to the veteran did not reference the actual 
cellular pathology observed in the veteran's case.  The AFIP 
opinion, in contrast, was based on specific, detailed study 
of the pathology specimens obtained in the veteran's case. 

The AFIP opinion makes it clear that the pathology specimens 
do not provide an absolute determination as to the cause of 
the veteran's meningioma.  However, the AFIP reviewer 
concluded that the veteran's findings are "most consistent" 
with a spontaneous meningioma.  Thus, the conclusion reflects 
that the findings are less consistent with a radiation-
induced tumor.  The opinion thus establishes, by a 
preponderance of the evidence, that it is less likely that 
the veteran's meningioma is a result of his exposure to 
radiation in service than it is that the tumor resulted from 
some other etiology.  

As the likelihood that the veteran's meningioma resulted from 
his radiation exposure in service is less than the likelihood 
that the veteran's tumor resulted from some other etiology, 
the preponderance of the evidence is against the claim.  The 
preponderance of the evidence is against a determination that 
it is at least as likely as not that the veteran's meningioma 
resulted from his exposure to ionizing radiation in service.  
The evidence is not in equipoise, but rather preponderates 
against the claim, even though the actual cause(s) of the 
veteran's meningioma cannot be absolutely medically 
determined.  The provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable determination.  Accordingly, the Board 
concludes that service connection for the veteran's tentorial 
meningioma cannot be granted under 38 C.F.R. § 3.311.

Finally, with respect the third method of establishing 
service connection for a disorder claimed to be due to 
radiation exposure in service, for the reasons discussed 
above, the Board finds that the medical opinions of record 
also establish, by a preponderance, that the veteran's right 
tentorial meningioma is not attributable to his radiation 
exposure in service. 


ORDER

The appeal for service connection for a right tentorial 
meningioma as a result of exposure to ionizing radiation is 
denied.




		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 8 -


- 1 -


